UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-against- ORDER
JOHN F. GARGAN, 18 Cr. 723 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:
As discussed in open court this morning, submissions are to be made in
accordance with the following schedule:

1. Kingsbrook Hospital will file a status letter on February 24, 2020, concerning the
issues raised by the Court at today’s conference concerning the Defendant’s condition
and the medical care he has received at the Hospital.

2. Kingsbrook Hospital will file a second letter on February 26, 2020, presenting
additional information concerning these issues and a plan of action for addressing
Defendant’s care during his remaining time at the Hospital.

3. The U.S. Marshal Service will apprise the Court of the status of Defendant’s JPAT
transport and whether the JPAT unit has the materials necessary to evaluate

Defendant’s condition by February 24, 2020.

4. The parties will submit a letter regarding the status of Gargan’s transfer to FMC
Butner by February 28, 2020.

As discussed at today’s conference, Bureau of Prisons personnel will pick up mail
for the Defendant addressed to Federal Defenders of New York, and will deliver mail to
Defendant from Federal Defenders of New York, once a week.

A conference concerning Defendant’s conditions of confinement at Kingsbrook

Hospital will take place on March 2, 2020 at 10:00 a.m. in Courtroom 705 of the Thurgood

 

 

 

 
Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
February 21, 2020

SO ORDERED,

Hud 2 Aonchp he

Paul G. Gardephe
United States District Judge

 

 

 

 
